Orders "appealed from, insofar as they deny items 4 to 17 inclusive of plaintiff’s motion for an examination of the defendants before trial, unanimously modified by granting the motion as to said items. The court properly denied that portion of plaintiff’s motion which sought a discovery and inspection. Orders, insofar as they grant defendants’ cross motion for a bill of particulars, unanimously modified by eliminating items 1, 2, 3 and 14 of defendants’ demand and those parts of items 16 and 18 which relate to other employment and by eliminating from items 4, 5 and 6 the word “ exact ”. As so modified the orders are unanimously affirmed, with $20 costs and disbursements to the appellant. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Peek, P. J., Glennon, Cohn, Yan Yoorhis and Shientag, JJ.